DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/22/2022 has been entered.

Response to Amendment / Arguments
The response, filed 08/29/2022, has been entered. Claims 1-3, 7-8, 11-16 are pending. Applicant’s arguments regarding the prior art rejections have been fully considered but are unpersuasive:
On pages 8-10 of Remarks, Applicant argues that Zhibin and Dixon individually or in combination do not teach or suggest "wherein the plurality of elongated gas-guiding elements comprise a gas-permeable material covering the first intake opening." Because Zhibin only teach or suggest the positioning of gas-guiding elements (30) adjacent an intake opening. Dixon only teach or suggest the positioning of brush filaments ( 47) adjacent an intake opening. Dixon describes its brush (47) as forming an annular skirt around the opening, and does not teach or suggest "wherein the plurality of elongated gas-guiding elements comprise a gas-permeable material covering the first intake opening."
In response, Examiner notes first:
Based on MPEP 2111, during patent examination, the pending claims must be given their broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In this case, it appears that Applicant is interpreting covering intake opening as attaching the elongated elements 26 to the periphery of  cylindrical housing 14 so that all the periphery of housing 14 or opening 26 is hidden by the elongated elements 30. However, Examiner needs to rely on the broadest reasonable interpretation that could be interpreted, and that is broadest meaning of covering the intake opening, i.e., covering intake opening 26 with elements of 30. 

Additionally:
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
And, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In this case,  Zhibin discloses the plurality of elongated gas-guiding elements comprise  material 30 adjacent the first intake opening 20. And Dixon teaches wherein the plurality of elongated gas-guiding elements 47 comprise a gas-permeable skirt covering an area around first intake opening. Also Dixon teaches a brush comprising flexible filaments (plurality of elongated gas guiding elements) that provide a gas permeable skirt, furthermore in C.6 lines 52-60 Dixon teaches different alternatives for creating a gas permeable skirt by choosing alternative materials to permit a flow of purging air therethrough and effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (Dixon in Col.4 lines10-12 and col.6 lines 59-60) . Examiner holds that this explicitly teaches using permeable materials or at very least renders prima facie obvious the use of known material (permeable materials for a brush comprising flexible filaments) for yielding predictable results (effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through). Therefore, the combination teaches the limitations as broadly as can reasonable be interpreted.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “covering the first intake opening” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Specification in paragraph [0010] of the published application discloses:
“The gas-permeable material of the elongated element may cover the intake opening so that the drawn gas is drawn in through the material”.
Term “cover” is defined as: 
put something on top of or in front of (something), especially in order to protect or conceal it. 2. extend over.
however, the gas-permeable material of the elongated element 30 are not on top of or in front of (the intake opening 26), especially in order to protect or conceal it, nor they are extend over intake opening 26.
Therefore, cover should read as e.g., “connect to the periphery of intake opening”.
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-8, 11-16  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claims 1 ( similarly independent claims 2 and 11-16)  citing the limitation: “gas-guiding elements comprise a gas-permeable material covering the first intake opening”.

Term “cover” is defined as: 1. put something on top of or in front of (something), especially in order to protect or conceal it. 2. extend over.

It is not clear what exactly this term “covering” mean?  Does it mean defining as above or does it mean surrounding the opening? Second, if it means covering as above, then the drawings don’t show this because Figures 1 and 3 appear to show that a leaking gas can enter the inlet opening of the tube without engaging any of the elongated elements because the elongated elements do not touch and close off the inlet opening of the tube.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

Based on specification, particularly described in paragraph [0010] of the published application Examiner interpret this term “covering” as “surrounding” the first intake opening.

The independent claims 2, 11-16 are rejected because of the same limitation and the same reason.
Dependent claims are rejected because of their dependency to independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 7-8, and 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhibin, (CN103759898A, “Zhibin”) in view of Dixon (US 4576038 A, “Dixon”).

Regarding independent claim 1, 

Zhibin in figures 1-3 discloses a sniffer probe (10,20,30,40,210/all parts connected to gas analyzer 50) of a gas analyzer (50-at least ¶0004 and ¶0028), wherein the sniffer probe (10,20,30,40, 210) is configured to draw in a gas and is configured to be connected to the gas analyzer (50), the sniffer probe (10,20,30,40, 210) comprising:
 a sniffer tip (10, 30, 110; alternatively 10, 30, 110, 20, 210) comprising a cylindrical housing forming a cylindrical gas flow channel (tube 110 and/or 210 teaches on a cylindrical housing forming a cylindrical gas flow channel), wherein the sniffer tip (10,20,30, 210) comprises a first intake opening (opening of 20 or bottom opening of 10 which has bristles 30 thereon) , a distal end of the sniffer tip (distal end of the sniffer tip of 10,20,30,210 that is the distal end of 10) such that gas (e.g. ¶0028) is drawn (e.g.¶0031- gathering gas) in through the intake opening (20) along a perpendicular bisector (gas is drawn or gathered along tube 210) of the first intake opening (20),
 the sniffer tip (10,20,30, 210) comprises a plurality of elongated gas-guiding elements (brush 30 comprises plurality of elongated gas guiding elements) arranged annularly around the first intake opening (20) and substantially parallel to the perpendicular bisector and protruding from the distal end (distal end of the sniffer probe 10,20,30,30,40,210) distally beyond the first intake opening (20) in a manner of a brush (¶0033-gas guiding elements 30 are in a manner of brush).  
Zhibin fails to disclose 1) elongated gas-guiding elements arranged annularly on a distal end of the cylindrical housing to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas, 2) plurality of elongated elements comprise a gas-permeable material covering the first intake opening.

Regarding limitation 1:
Dixon in figures 1-4 teaches elongated gas-guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47) to form a barrier (e.g. Col.6 lines 39-41) for transversal gas flows (e.g. gas flows as supply or drawn through means of 22/16 or a plurality of apertures in the end cap 13) to prevent (e.g. Col.6 lines 39-41) transversal gas flows from carrying the gas away from the first intake opening (e.g. opening shown with passage 16) or being drawn into the first intake opening (e.g. opening shown with passage 16), and to reduce gas turbulences (e.g. Col.1 lines 46-51) to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas (e.g. Col.1 lines 46-51).
 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas-guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe for minimizing the false readings resulting from turbulent airflows (as suggested by Dixon in Col.1 lines 46-51).

Regarding limitation 2:
Dixon at least in Col.1 lines 53-54 and 64 and Col.2 line 58 teaches a plurality of elongated elements comprise a gas-permeable material (18/47/59 and C.1 L.54, C.2 L.58, and  C.6 L.59) arranged adjacent and surrounding the first intake opening (e.g. in figs.1-3 shows the elements 47 arranged adjustment to the openings such as 22/16/35 or a plurality of apertures in the end cap 13 or openings to 35a).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon gas permeable elongated elements for Zhibin’s sniffer intake opening. One of ordinary skill in the art would know there will be effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (as suggested by Dixon in Col.4 lines10-12 and col.6 lines 59-60).

Regarding claim 3 which depends on claim 1

 Zhibin fails to expressly disclose plurality of elongated elements are elastic (¶0033- elongated elements of Zhibin are made of soft plastic that as a brush is flexible to increase coverage by adapting to different shapes of tested surfaces).

However, Dixon at least in Col.1 lines 53-54,64 and Col.6 lines54-58 teaches plurality of elongated elements (skirts or brushes 18/47/59) are elastic.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elastic material for Zhibin’s plurality of elongated elements. One of ordinary skill in the art would know it increases flexibility of probes and therefore it makes them more adaptable to the shape of different tested equipment and lead to more useful gas probes.

Regarding independent claim 2,
 
Zhibin in figures 1-3 discloses a sniffer attachment (parts including 110,20,10,30) configured to be mounted to a sniffer tip (part of 210 from 110 to 50) of a sniffer probe (all parts connected to 50) of a gas analyzer (50), comprising: a cylindrical housing (tube 210 teaches on a cylindrical housing of sniffer tip and 110 cylindrical housing of sniffer attachment), wherein a proximal end (where 210 is connected to 110) of the cylindrical housing (210) is connected to a distal tip of the sniffer tip ( the distal tip of 210 where is connected to attachment or tube 110); a second intake opening (opening of 20) adapted to be aligned with a first intake opening (opening part 110) of the sniffer tip (210), such that gas can be drawn in along a perpendicular bisector of both intake openings and, at a distal end of the sniffer attachment (distal end of the sniffer probe attachment of 110,10,20,30 that is the distal end of 10), a plurality of elongated gas-guiding elements (30) arranged annularly around the second intake opening (opening 20) and substantially parallel to the perpendicular bisector and protruding from the distal end (distal end of the sniffer probe attachment of 110,10,20,30 that is the distal end of 10) distally beyond the second intake opening (opening 20) of the sniffer attachment (parts including 110,20,10,30) in a manner of a brush (¶0033- gas guiding elements 30 are in a manner of brush).

Zhibin fails to disclose 1) elongated gas-guiding elements arranged annularly to thereby form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the second intake opening or being drawn into the second intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the second intake opening, thereby lowering a detection limit for detection of the gas, 2) plurality of elongated elements comprise a gas-permeable material covering the second intake opening.

Regarding limitation 1:
However, Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47) to thereby form a barrier (e.g. Col.6 lines 39-41) for transversal gas flows (e.g. gas flows as supply or drawn through means of 22/16 or a plurality of apertures in the end cap 13) to prevent (e.g. Col.6 lines 39-41) transversal gas flows from carrying the gas away from the second intake opening (e.g. opening shown with passage 16) or being drawn into the second intake opening (e.g. opening shown with passage 16), and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the second intake opening, thereby lowering a detection limit for detection of the gas (e.g. Col.1 lines 46-51).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe (as suggested by Dixon in Col.1 lines 46-51).

Regarding limitation 2:
Dixon at least in Col.1 lines 53-54,64 and Col.2 line 58 teaches plurality of elongated elements comprise a gas-permeable material (18/47/59 and C.1 L.54 C.2 L.58 C.6 L.59) arranged adjacent and surrounding the first intake opening (e.g. in figs.1-3 shows the elements 47 arranged adjustment to the openings such as 22/16/35 or a plurality of apertures in the end cap 13 or openings to 35a).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon gas permeable elongated elements for Zhibin’s sniffer intake opening. One of ordinary skill in the art would know there will be effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (as suggested by Dixon in Col.4 lines10-12 and col.6 lines 59-60).

  Regarding claim 7 which depends on claim 2

 Zhibin fails to expressly disclose plurality of elongated elements are elastic (¶0033- elongated elements of Zhibin are made of soft plastic that as a brush is flexible to increase coverage by adapting to different shapes of tested surfaces).

However, Dixon at least in Col.1 lines 53-54,64 and Col.6 lines54-58 teaches plurality of elongated elements (skirts or brushes 18/47/59) are elastic.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elastic material for Zhibin’s plurality of elongated elements. One of ordinary skill in the art would know it increases flexibility of probes and therefore it makes them more adaptable to the shape of different tested equipment and lead to more useful gas probes.

Regarding claim 8 which depends on claim 2, 

Zhibin fails to expressly disclose plurality of elongated elements comprise a gas-permeable material covering the first intake opening or arranged adjacent the first intake opening.

However, Dixon at least in Col.1 lines 53-54,64 and Col.2 line 58 teaches plurality of elongated elements (18) comprise a gas-permeable material covering the first intake opening or arranged adjacent the first intake opening (e.g. opening shown with passage 16).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon gas permeable elongated elements for Zhibin’s sniffer tip. One of ordinary skill in the art would know there will be effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (as suggested by Dixon in Col.4 lines10-12 and col.6 lines 59-60).

Regarding independent claim 11,
 
Zhibin in figures 1-3 discloses a method of operating a gas analyzer (50) comprising a sniffer probe (all connected to gas analyzer 50), the sniffer probe comprising a sniffer tip (210,20,10, 30) comprising a cylindrical housing (210) forming a cylindrical gas flow channel, wherein the sniffer tip comprises a first intake opening (opening of 20) and, a distal end of the sniffer tip (distal end of the sniffer probe of 10,20,30,40,210 that is the distal end of 10), a plurality of elongated gas-guiding elements (brush 30 comprises plurality of elongated gas guiding elements) arranged around the first intake opening (20) and substantially parallel to a perpendicular bisector of the first intake opening (20) and protruding from the distal end (distal end of the sniffer probe that is the distal end of 10) distally beyond the first intake opening (20) in a manner of brush (¶0033), the method comprising: connecting the sniffer probe (connected via clamp111) to the gas analyzer (50); drawing in a gas through the first intake opening (opening 20- gas is drawn toward detector 50) along the perpendicular bisector (the gas path through probe and pipe 210) and a second intake opening (opening where 210 and sniffer probe are connected to each other).
Zhibin fails to disclose 1) elongated gas- guiding elements arranged annularly on a distal end of the cylindrical and using the elongated gas-guiding elements to prevent transversal gas flows from carrying the gas away from a first intake opening or being drawn into the first intake opening 2) plurality of elongated elements comprise a gas-permeable material covering the first intake opening.

Regarding limitation 1:
Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g., in fig.3 shows annularly arrangement of 47) and using the elongated gas-guiding elements to prevent (e.g., Col.6 lines 39-41) transversal gas flows from carrying the gas away from a first intake opening (e.g., opening shown with passage 16) or being drawn into the first intake opening.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe to reduce the possibility of helium from a leak lying outside of the sample volume (as suggested by Dixon- e.g., Col.6 lines 39-41).





Regarding limitation 2:
Dixon at least in Col.1 lines 53-54,64 and Col.2 line 58 teaches plurality of elongated elements comprise a gas-permeable material (18/47/59 and C.1 L.54 C.2 L.58 C.6 L.59) arranged adjacent and surrounding the first intake opening (e.g. in figs.1-3 shows the elements 47 arranged adjustment to the openings such as 22/16/35 or a plurality of apertures in the end cap 13 or openings to 35a).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon gas permeable elongated elements for Zhibin’s sniffer intake opening. One of ordinary skill in the art would know there will be effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (as suggested by Dixon in Col.4 lines10-12 and col.6 lines 59-60).

Regarding independent claim 12, 

Zhibin in figures 1-3 discloses a method of operating a gas analyzer (50) comprising a sniffer probe (10, 20, 30, 40, 210/ all parts connected to gas analyzer 50), the sniffer probe comprising a sniffer tip ( part of tube 210 between 110 and gas analyzer 50) including a first intake opening (opening part shown in location of 110), and the sniffer probe comprising a sniffer attachment (part of tube 210 between 110 and opening 20, 10,30)  comprising a cylindrical housing (tube 110 teaches on a cylindrical housing forming a cylindrical gas flow channel specially that part of 210 that is between 110 and opening 20 teaches on a cylindrical housing of sniffer attachment), wherein a proximal end of the cylindrical housing (in location of 110) is connected to a distal tip of the sniffer tip (part of tube 210 between 110 and gas analyzer 50), the sniffer attachment (part of tube 210 between 110 and opening 20,10,30)   further comprising  a second intake opening (opening 20) adapted to be aligned with the first intake opening (opening part shown in location 110) of the sniffer tip (pipe 210 between 110 and gas analyzer 50), and the sniffer attachment (part of tube 210 between 110 and opening 20,10,30)  further comprising at a distal end (distal end of the sniffer probe attachment of 110,10,20,30 that is the distal end of 10) of the sniffer attachment (part of tube 210 between 110 and opening 20,10,30), a plurality of elongated gas-guiding elements (30) arranged around the second intake opening (opening 20) and substantially parallel to a perpendicular bisector of the first intake opening (opening part shown between 210 and 110) and the second intake opening (opening of 20) and protruding from the distal end (distal end of the sniffer probe attachment of 110,10,20,30 that is the distal end of 10) distally beyond the second intake opening (20) in a manner of a brush (¶0033gas guiding elements 30 are in a manner of brush), the method comprising:
mounting the sniffer attachment (mounting via clamp 111 so parts including 110, 20,10,40,30 be attached to the tip 210) to the sniffer tip (part 210 between 110 and 50); connecting the sniffer probe to (10, 20, 30, 40, 110, 210) the gas analyzer (50); drawing in a gas through the second intake opening (opening 20) along the perpendicular bisector; and using the elongated gas-guiding elements (30).

Zhibin fails to disclose 1) elongated gas- guiding elements arranged annularly to prevent transversal gas flows from carrying the gas away from the second intake opening or being drawn into the second intake opening; and 2) plurality of elongated elements comprise a gas-permeable material covering the second intake opening.

Regarding limitation 1:
Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g., in fig.3 shows annularly arrangement of 47) to prevent (e.g. Col.6 lines 39-41) transversal gas flows from carrying the gas away from the second intake opening (e.g. opening shown with passage 16) or being drawn into the second intake opening.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe to reduce the possibility of helium from a leak lying outside of the sample volume (as suggested by Dixon- e.g., Col.6 lines 39-41).

Regarding limitation 2:
Dixon at least in Col.1 lines 53-54,64 and Col.2 line 58 teaches plurality of elongated elements comprise a gas-permeable material (18/47/59 and C.1 L.54 C.2 L.58 C.6 L.59) arranged adjacent and surrounding the first intake opening (e.g. in figs.1-3 shows the elements 47 arranged adjustment to the openings such as 22/16/35 or a plurality of apertures in the end cap 13 or openings to 35a).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon gas permeable elongated elements for Zhibin’s sniffer intake opening. One of ordinary skill in the art would know there will be effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (as suggested by Dixon in Col.4 lines10-12 and col.6 lines 59-60).

Regarding independent claim 13, 

Zhibin in figures 1-3 discloses a method of operating a gas analyzer (50) comprising a sniffer probe (210,110,10, 20, 30, 40), the sniffer probe comprising a sniffer tip (10,30) comprising a cylindrical housing (210,110) forming a cylindrical gas flow channel, wherein the sniffer tip comprises a first intake opening (20) and wherein the sniffer probe comprises, at a distal end of the sniffer tip (distal end of the sniffer probe of 110,210,10,20,30 that is the distal end of 10) ,a plurality of elongated gas-guiding elements (30) arranged a around the first intake opening (20) and substantially parallel to a perpendicular bisector of the first intake opening (20) and protruding from the distal end (distal end that is the distal end of 10) distally beyond the first intake opening (20) in a manner of brush (¶0033), the method comprising:

connecting the sniffer probe (10, 20, 30, 40- connected via clamp111) to the gas analyzer (50); drawing in a gas through the first intake opening along the perpendicular bisector; and reducing gas turbulences at the first intake opening (opening 20- gas is drawn toward detector 50) with the elongated gas-guiding elements (30).

Zhibin fails to disclose 1) elongated gas- guiding elements arranged annularly and thereby increasing a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas; and 2) plurality of elongated elements comprise a gas-permeable material covering the first intake opening.

Regarding limitation 1:
Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47) and thereby increasing a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas (e.g. Col.6 lines 39-41- by preventing leakage of helium or air from air sampler volume 21 Dixon’s gas analyzer probe increase a probation of the gas in a gas flow drawn into the opening and thereby lowering a detection limit).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening thereby lowering a detection limit for detection of the gas. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to reduce the possibility of helium from a leak lying outside of the sample volume (as suggested by Dixon- e.g. Col.6 lines 39-41) thereby lowering a detection limit for detection of the gas.

Regarding limitation 2:
Dixon at least in Col.1 lines 53-54,64 and Col.2 line 58 teaches plurality of elongated elements comprise a gas-permeable material (18/47/59 and C.1 L.54 C.2 L.58 C.6 L.59) arranged adjacent and surrounding the first intake opening (e.g. in figs.1-3 shows the elements 47 arranged adjustment to the openings such as 22/16/35 or a plurality of apertures in the end cap 13 or openings to 35a).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon gas permeable elongated elements for Zhibin’s sniffer intake opening. One of ordinary skill in the art would know there will be effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (as suggested by Dixon in Col.4 lines10-12 and col.6 lines 59-60).
Regarding independent claim 14, 

Zhibin in figures 1-3 discloses a method of operating a gas analyzer (50) comprising a sniffer probe (10,20,30,40, 110, 210/all parts connected to 50), the sniffer probe comprising a sniffer tip (210) including a first intake opening (opening part shown between 210 and 110), and the sniffer probe comprising a sniffer attachment (parts including 110,20,10,40,30) comprising a cylindrical housing (110), wherein a proximal end of the cylindrical housing (110) is connected to a distal tip of the sniffer tip (210 connected to 110 and the connection point in 110 is interpreted as distal end of sniffer tip), the sniffer attachment further comprising a second intake opening (20) adapted to be aligned with the first intake opening (opening part shown between 210 and 110) of the sniffer tip (210) and the sniffer attachment further comprising, a plurality of elongated gas-guiding elements (30) arranged around the second intake opening (20) and substantially parallel to a perpendicular bisector of the first intake opening (opening part shown between 210 and 110) and the second intake opening (20) and protruding from the distal end (distal end of the sniffer probe attachment of 110,10,20,30,40 that is the distal end of 10)  distally beyond the second intake opening (20) in a manner of a brush (¶0033), the method comprising:
mounting the sniffer attachment (parts including 110, 20, 10, 40, 30) to the sniffer tip (210); connecting the sniffer probe (10, 20, 30, 40, 110, 210) to the gas analyzer (50); drawing in a gas through the second intake opening (20) along the perpendicular bisector.

Zhibin fails to disclose 1) elongated gas- guiding elements arranged annularly and reducing gas turbulences at the second intake opening with the elongated gas guiding elements, thereby increasing a proportion of the gas in a gas flow drawn in to the second intake opening, thereby lowering a detection limit for detection of the gas 2) plurality of elongated elements comprise a gas-permeable material covering the second intake opening.

Regarding limitation 1:
Dixon in figures 1-4 teaches elongated gas- guiding elements (18/47/59) arranged annularly (e.g. in fig.3 shows annularly arrangement of 47 and col.1 lines 63-65) and reducing gas turbulences at the second intake opening with the elongated gasguiding elements (e.g. Col.1 lines 46-51), thereby increasing a proportion of the gas in a gas flow drawn in to the second intake opening (e.g. opening shown with passage 16), thereby lowering a detection limit for detection of the gas (e.g. Col.1 lines 46-51).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements that are annularly arranged for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas. One of ordinary skill in the art would know these annularly disposed brushes make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe (as suggested by Dixon in Col.1 lines 46-51).

Regarding limitation 2:
Dixon at least in Col.1 lines 53-54,64 and Col.2 line 58 teaches plurality of elongated elements comprise a gas-permeable material (18/47/59 and C.1 L.54 C.2 L.58 C.6 L.59) arranged adjacent and surrounding the first intake opening (e.g. in figs.1-3 shows the elements 47 arranged adjustment to the openings such as 22/16/35 or a plurality of apertures in the end cap 13 or openings to 35a).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon gas permeable elongated elements for Zhibin’s sniffer intake opening. One of ordinary skill in the art would know there will be effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (as suggested by Dixon in Col.4 lines10-12 and col.6 lines 59-60).

Regarding independent claim 15, 

Zhibin in figures 1-3 discloses a sniffer probe (10,20,30,40,210/all parts connected to gas analyzer 50 is teaching a sniffer) of a gas analyzer (50-at least ¶0004 and ¶0028), wherein the sniffer probe (10,20,30,40, 210) is configured to draw in a gas and is configured to be connected to the gas analyzer (50), the sniffer probe (10,20,30,40, 210) comprising: a sniffer tip (10, 30, 110; alternatively 10, 30, 110, 20, 210) comprising a cylindrical housing forming a cylindrical gas flow channel (tube 110 and/or 210 teaches on a cylindrical housing forming a cylindrical gas flow channel), wherein the sniffer tip (10,20,30, 210) comprises a first intake opening (opening of 20 or bottom opening of 10 which has bristles 30 thereon) such that gas is drawn in through the first intake opening along a perpendicular bisector of the first intake opening (opening of 20 or bottom opening of 10 which has bristles 30 thereon), and 
wherein a distal end of the sniffer tip (distal end of the sniffer tip of 10,20,30,210 that is the distal end of 10) comprises an elongated gas-guiding element (brush 30 comprises plurality of elongated gas guiding elements). 

Zhibin fails to disclose comprising a gas permeable material covering the first intake opening, to thereby form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas.

Dixon in figures 1-4 teaches a gas permeable material (18/47/59 and C.1 L.54 C.2 L.58 C.6 L.59) being drawn into the first intake opening and arranged adjacent and surrounding the first intake opening (e.g. in figs.1-3 shows the elements such as 22/16 or a plurality of apertures in the end cap 13 or openings to 35a), to thereby form a barrier (e.g. Col.6 lines 39-41) for transversal gas flows to prevent transversal gas flows (e.g. gas flows as supply or drawn through means of 22/16 or a plurality of apertures in the end cap 13 or openings to 35a) from carrying the gas away from the first intake opening or being drawn into the first intake opening (e.g. in figs.1-3 shows the elements drawn into the openings such as 22/16 or a plurality of apertures in the end cap 13 or openings to 35a), and to reduce gas turbulences (e.g. Col.1 lines 46-51)  to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas (e.g. Col.1 lines 46-51). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas as taught by Dixon. One of ordinary skill in the art would know these brushes covering the intake openings make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe for minimizing the false readings resulting from turbulent airflows (as suggested by Dixon in Col.1 lines 46-51). Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon gas permeable elongated elements for Zhibin’s sniffer tip. One of ordinary skill in the art would know there will be effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (as suggested by Dixon in Col.4 lines10-12 and col.6 lines 59-60).
Regarding independent claim 16, 

Zhibin in figures 1-3 discloses a sniffer attachment (parts including 110,20,10,30) configured to be mounted to a sniffer tip (part of 210 from 110 to 50) of a sniffer probe (all parts connected to 50) of a gas analyzer (50), comprising: a cylindrical housing (tube 210 teaches on a cylindrical housing of sniffer tip and 110 cylindrical housing of sniffer attachment), wherein a proximal end (where 210 is connected to 110) of the cylindrical housing (210) is connected to a distal tip of the sniffer tip ( the distal tip of 210 where is connected to attachment or tube 110); a second intake opening (opening of 20) adapted to be aligned with a first intake opening (opening part 110) of the sniffer tip (210), such that gas can be drawn in along a perpendicular bisector of both intake openings and, at a distal end of the sniffer attachment (distal end of the sniffer probe attachment of 110,10,20,30 that is the distal end of 10), an elongated gas-guiding element (30).

Zhibin fails to disclose comprising a gas permeable material covering the second intake opening, to thereby form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the second intake opening or being drawn into the second intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the second intake opening, thereby lowering a detection limit for detection of the gas.

Dixon in figures 1-4 teaches a gas permeable material (18/47/59 and C.1 L.54 C.2 L.58 C.6 L.59) arranged adjacent and surrounding the second intake opening e.g. in figs.1-3 shows the elements covering the openings such as 22/16 or a plurality of apertures in the end cap 13 or openings to 35a), to thereby form a barrier (e.g. Col.6 lines 39-41) for transversal gas flows to prevent transversal gas flows (e.g. gas flows as supply or drawn through means of 22/16 or a plurality of apertures in the end cap 13 or openings to 35a) from carrying the gas away from the second intake opening or being drawn into the second intake opening (e.g. in figs.1-3 shows the elements drawn into the openings such as 22/16 or a plurality of apertures in the end cap 13 or openings to 35a), and to reduce gas turbulences (e.g. Col.1 lines 46-51)  to increase a proportion of the gas in a gas flow drawn in to the second intake opening, thereby lowering a detection limit for detection of the gas (e.g. Col.1 lines 46-51). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon’s elongated gas- guiding elements for Zhibin’s gas detector to form a barrier for transversal gas flows to prevent transversal gas flows from carrying the gas away from the first intake opening or being drawn into the first intake opening, and to reduce gas turbulences to increase a proportion of the gas in a gas flow drawn in to the first intake opening, thereby lowering a detection limit for detection of the gas as taught by Dixon. One of ordinary skill in the art would know these brushes covering the intake openings make applying a probe or device more accurate and flexible and therefore are more useful to be attached to the gas probe for minimizing the false readings resulting from turbulent airflows (as suggested by Dixon in Col.1 lines 46-51). Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Dixon gas permeable elongated elements for Zhibin’s sniffer tip. One of ordinary skill in the art would know there will be effective mixing and purging of the atmosphere within the sample volume and to permit a flow of purging air there through (as suggested by Dixon in Col.4 lines10-12 and col.6 lines 59-60).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jiang (CN-204855442-U, “Jiang”)
Jiang in figs.1and 3 (and e.g., Abstract and highlighted/underlined parts by Examiner on English translation version) teaches dissolved oxygen sensor, comprising a main body (1) and one end of the main body (1) of the probe (2), so the probe (2) comprising a through hole (2.1.1), the through hole is covered with a permeable film (2.4).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2855                                                                                                                                                                                                        
/DANIEL S LARKIN/Primary Examiner, Art Unit 2855